Citation Nr: 0939481	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 
1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
RO, which granted service connection for PTSD and assigned a 
30 percent rating, effective on February 28, 2006.  

By way of a June 2008 rating decision, the RO granted an 
increased rating of 50 percent for PTSD, effective on July 
28, 2006.  

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In July 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the RO.  

In written lay statements dated in July 2006 and July 2008, 
the Veteran appears to have raised the issue of entitlement 
to a clothing allowance.  This matter is referred to the RO 
for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran apparently has received treatment from Dr. Mathis 
for PTSD from 2007 to present, as indicated on the Veteran's 
Application for Increased Compensation Based on 
Unemployability received in April 2008.  

Further, the Veteran also received treatment from Dr. Flake 
at Greeneville Ouptatient Clinic for PTSD and Dr. Ayres in 
Lawrence for group therapy, as indicated on the June 2008 VA 
examination and July 2009 hearing transcript, p. 14.  

In a November 2006 written statement, the Veteran also 
reported that he attended group counseling at Counseling 
Consortium for PTSD.  The claims file is devoid of records 
from these facilities, and it appear that an attempt has not 
been made to obtain them.  Without such records, the Board is 
precluded from proper appellate review of the Veteran's 
claims.  

As such, the Board finds that a remand is necessary to obtain 
these records and associate them with the claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should also take appropriate 
action to request all treatment records 
from Dr. Mathis; Dr. Flake at Greeneville 
Ouptatient Clinic for PTSD; Dr. Ayres in 
Lawrence for group therapy; and the 
Counseling Consortium.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim for increased in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2008 Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (9).  

